DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monge (US 3,350,956).
Regarding Claim 18, Monge discloses a control device (see Col. 1 Lines 9-10) comprising: a mount assembly (19) affixed to a vehicle (see Col. 1 Lines 15-27, disclosing use for example in a flight vehicle, and accordingly the mount assembly is affixed to a vehicle); a handle (2, 3) rotatably coupled with the mount assembly (see Fig. 1), the handle having an operator-engagement region (2); and an input locus about which the handle rotates (see Figs. 1 and 2, showing rotation about three separate 
Regarding Claim 19, Monge further discloses the control device of claim 18, wherein the input locus is positioned proximate a center point of the operator-engagement region and is positioned external to the mount assembly (see Fig. 1).  
Regarding Claim 20, Monge further discloses the control device of claim 18 further comprising, an adjustment mechanism (35) to adjust a neutral rotational position of the handle at the input locus (see Figs. 1, showing that the entire control device can be adjusted laterally relative to the vehicle, and accordingly the neutral rotational position of the handle at the input locus can be shifted to the right or the left).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ingham et al. (US 4,920,820) in view of Hull et al. (US 5,265,307).
Regarding Claim 1, Ingham discloses a control device comprising (see Abstract): a mount (19); a handle (15) rotatably coupled with the mount, (see FIG. 3) the handle having an operator-engagement region (16) with a portion to engage an operator's palm (see FIG. 4); and an input locus (see FIG. 3, showing the input locus as the intersection of the two dashed lines in the handle) about which the 
Ingham does not disclose that the control device has an adjustment mechanism with an arcuate slot. However, Hull teaches mounting a handle (10) to a device (25) using an adjustment mechanism (28, 22) with an arcuate slot (18) to optimize the attachment of the handle to create the best ergonomic orientation for the user (see Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the control device disclosed in Ingham with the adjustment mechanism taught in Hull to improve the comfort of the operator by making the angle between the handle and vertical comfortable to the operator (see Ingham Col. 3 Lines 35-62, disclosing that it is desirable to have the handle angled toward to the mounting structure to make the control device more comfortable for the operator based on the position of the operator’s wrist and forearm) by allowing for the operator to adjust the handle based on the individual height and/or preference of the operator to alleviate allow for a more natural position of the wrist and the hand and to alieve the risks of Carpal Tunnel Syndrome (see Hull Col. 1 Lines 27-40) The resulting combination would accordingly adjust a neutral rotational position of the handle at the input locus. For example, the handle would be able to adjust the cant of the handle relative to the vertical direction in a forward/backward direction and in the rotational direction, which would result in two different neutral rotational positions moved slightly forward or reward of one another or in a clockwise/counterclockwise from the original starting position.
Regarding Claim 2, Ingham further discloses the control device of claim 1, wherein the input locus is external to the mount (see FIG. 3).  
Regarding Claim 3, Ingham further discloses the control device of claim 1, wherein the input locus is positioned proximate a center point of the operator-engagement region (see FIG. 3).
Regarding Claim 4, Ingham further discloses the control device of claim 1, wherein the handle is rotatably coupled with the mount at the rotational axis passing through the input locus (see FIG. 3, showing the axis of rotation as a dashed line is passing through the input locus).
Regarding Claim 5, Ingham further disclose the control device of claim 4, wherein the handle is rotatable relative to the mount about the axis of rotation (see FIG. 3).
Regarding Claim 6, Ingham further discloses the control device of claim 1, wherein the handle resists movement in a second axis and a third axis, each passing through the input locus (see FIG. 3, showing that rotation is only permitted along one axis, and accordingly movement along a second and a third axis would be resisted).
Regarding Claim 7, the Combination further suggests the control device of claim 1, wherein the handle includes a non-vertical neutral position in a plane transverse to the rotational axis (since the handle is adjustable through the slot 18 and bolt 22 taught by Hull in Claim 1 above, the handle could be adjusted to have a non-vertical neutral position, such as though see Hull Fig. 1 and Fig. 3; see also Ingham Col. 3 Lines 35-62 disclosing that it is desirable to angle the handle relative to the vertical axis for the comfort of the operator).  
Regarding Claim 9, Ingham further discloses the control device of claim 1, wherein the input locus has a fixed position relative to the vehicle in a lateral axis, a longitudinal axis, and a vertical axis (see FIG. 3, showing that the input locus can be fixed in the three axes relative to the vehicle).

Allowable Subject Matter
Claims 21-25 are allowed.

Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive.
	Page 7 Lines 12 – Page 8 Line 7: Applicant argues that Monge discloses that the handle, in addition to rotational movements, can be additionally be moved in a forward backward sliding manner, and accordingly would not “resist movement in response to a stabilizing force in a vector extending through the input locus”. This is not persuasive. Monge discloses that the sliding forward/backward motion of the control device is biased by return springs to return to a neutral position and a detent at the neutral position (see Col. 2 Lines 12-20). Accordingly, both the springs and the detent will resist movement when an operator presses on the control device or pulls on the control device in a forward or backward movement respectively. Further, the Examiner notes that the degree of resistance to movement is not stated (e.g. prevents all movement), and accordingly even without the springs and detent the internal friction forces within the control device would to some small degree resist movement. Finally, the Examiner notes that in the forward and rearward direction the control device would have a hard stop (i.e. the control device cannot move indefinitely due to mounting constraints), and that once the control device has moved to a maximum forward or backward position any additional movement input through the locus would be prevented, while still allowing a forward to rearward pivot motion due to an input force being located above or below the locus.
	Page 11 Lines 1 – 12: Applicant argues that “[m]odifying the handle of Ingham to include the adjustment mechanism of Hull would requires significant changes to the handle of Ingham beyond the scope of ordinary skilled artisan”. This is not persuasive. One or ordinary skill in the art of designing a control mechanism for operating machinery (see Ingham Fig. 1, showing a forklift), would have at least a 
	Page 11 Lines 13 – 20: Applicant argues that “Hull’s luggage handle is not in the same field of endeavor as either the claimed subject matter or Ingham and Hull’s luggage handle is not reasonably pertinent to problems address by the claimed subject matter of Ingham”. This is not persuasive. Ingham is directed to a handle that is angled from horizontal by a certain degree to provide a more comfortable gripping position (see Col. Lines 49-62, disclosing that the handle can be for example 15 degrees, or more particular 8 degrees to provide a more comfortable position for someone holding the handle). Similarly, Hull is directed to providing an ergonomic handle for the comfort of a person holding the handle. Accordingly both Ingham and Hull are directly to solving the same problem of providing a more comfortable handle for a user to grip by altering the relative angle between the handle and the object it is connected to.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM J KELLEHER can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658